Exhibit CERTIFICATION OF THE CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Rapid Link, Incorporated (the "Company") on Form 10-Q for the fiscal quarter ended January 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael T. McGuane, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: (1) This Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 16, 2009 /s/ Michael T. McGuane Michael T. McGuane Chief Financial Officer
